DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said first well or said second wells" in 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano (2011/0083536) in view of Chang-Kao et al. (6,490,955 “Chang-Kao”) and Shiao (6,151,994).

    PNG
    media_image1.png
    177
    595
    media_image1.png
    Greyscale
 Palmisano meets all of the limitations of claim 1, as best understood, i.e., a multi-tool assembly being configured to engage a plurality of different types of fasteners, said assembly comprising a grip 20 having an aperture 21 extending therethrough; a receiver 30 having a primary end 32 and a secondary end 34, said receiver being insertable through said aperture having each of said primary end and said secondary end being exposed, except for said receiver to have a first half being pivotally coupled to a second half thereby facilitating said receiver to be bent into a plurality of angles; a plurality of bits, each of said bits being insertable into a respective one of a plurality of a plurality of second wells for storage, each of said bits being positionable into either said primary end or said secondary end of said receiver wherein each of said bits is configured to engage a fastener to tighten or loosen the fastener, each of said bits being structured to engage a unique type of fastener wherein said receiver is configured to tighten or loosen a variety of fasteners; and a ratchet being integrated into said grip, said ratchet engaging said receiver when said receiver is extended through said grip, said ratchet being actuatable to rotate in a first direction or a second direction, said ratchet rotating said receiver in said first direction when said grip is rotated in said first direction and said ratchet is actuated to rotate in first direction, said ratchet slipping in said grip when said grip is rotated in said second direction and said ratchet is actuated to rotate in said first direction thereby inhibiting said receiver from rotating in said second direction, said ratchet rotating said receiver in said second direction when said grip is rotated in said second direction and said ratchet is actuated to rotate in 
    PNG
    media_image2.png
    349
    166
    media_image2.png
    Greyscale
second direction, said ratchet slipping in said grip when said grip is rotated in said first 10direction and said ratchet is actuated to rotate in said second direction thereby inhibiting said receiver from rotating in said first direction.
 Chang-Kao teaches a screwdriver, wherein a chamber/sleeve 40 having a plurality of wells 42 is coupled to a first end of the grip 10 and wherein the shaft 30 is pivotally coupled to a seat 11 by a sleeve 40. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Palmisano 

    PNG
    media_image3.png
    223
    535
    media_image3.png
    Greyscale
 The combination meets the claim, except for a ratchet. Shiao teaches a dual end ratchet screwdriver with a ratcheting assembly 40. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of Palmisano and Chang-Kao with the ratcheting assembly as taught by Shiao for the convenience of the ratcheting motion.
Regarding claims 1 and 2, PA (prior art, Palmisano modified by Chang-Kao and Shiao) meets the limitations, i.e., as best understood, except for disclosing a second end with a plurality of second wells. However, providing a second chamber at the second end for carrying more bits of different shapes or size, would have been obvious to one of ordinary skill in the art, well within routine experimentations with predictable results and since it has been held that mere duplication of the essential working parts of a devise involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 2 above, and further in view of Robison (6,524,035).
except for disclosing bit retaining magnets for both first and second wells.

    PNG
    media_image4.png
    219
    178
    media_image4.png
    Greyscale
Robison teaches reamer with bits stored in wells 14 and retained with either magnets 76 or springs 78. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA with magnets as taught by Robison for securing retaining the bits within the wells. Further providing magnets for the second chamber, would have been obvious to one of ordinary skill in the art, to retain the bits, and since it has been held that mere duplication of the essential working parts of a devise involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claim 15 is allowed.
Claims 3, 4, 6 and 8-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a multi-tool assembly comprising said receiver having a slot with the first half having a channel and the second half having a tab or the assembly having spring inhibiting the bits from contacting the magnet, together in combination with the rest of the limitations as recited in claims 3 and 6.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Valenti bendable shaft and Wilkins dual end screwdriver are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
February 21, 2022						Primary Examiner, Art Unit 3723